Judgment, (denominated an order), Supreme Court, New York County (David Saxe, J.), entered December 16, 1993, which denied the within CPLR article 78 petition seeking to annul the determination of the respondent Commission on Human Rights dated June 3, 1993, which, inter alia, dismissed the complaint on grounds of administrative convenience, and dismissed the proceeding, unanimously affirmed, without costs.
There was nothing arbitrary in respondent Commission’s *422determination that it was not in the public interest to prosecute petitioner’s discrimination complaint against her former employer (Administrative Code of City of NY § 8-113 [a]), because petitioner had been convicted of embezzling more than $50,000 from her employer, and also, pursuant to a judgment in a civil action petitioner owes that former employer at least $226,455.93 (Matter of Pan Am. World Airways v New York State Human Rights Appeal Bd., 61 NY2d 542). Concur—Sullivan, J. P., Rosenberger, Wallach, Asch and Williams, JJ.